Citation Nr: 0422929	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  96-47 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for sleep apnea claimed as 
secondary to service-connected deviated nasal septum and/or 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from May 1952 to May 1956 and 
from March 1957 to April 1958.  This appeal arises from a 
March 1996 rating decision by the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans' Affairs 
which denied service connection for sleep apnea, secondary to 
service-connected deviated nasal septum.  In July 1999, 
service connection was granted for sinusitis.  Therefore, the 
Board has determined that the issue is more accurately framed 
as stated on the cover page of this decision.

The Board notes that this claim was remanded in February 1998 
and it was again remanded in May 2001 for further development 
to include a VA examination.  The RO has continued to deny 
service connection and the case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The veteran has sleep apnea related to his service-connection 
deviated nasal septum.


CONCLUSION OF LAW

The veteran's sleep apnea was either proximately due to his 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  In view of the 
ultimate disposition of this case, any defect in notice or 
development is harmless error.  

II.  Service Connection

The veteran argues that service connection is warranted for 
sleep apnea, secondary to service-connected deviated nasal 
septum.  Applicable law provides that service connection will 
be granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability, which is proximately due to, or the 
result of, a service connected condition.  38 C.F.R. 
§ 3.310(a).  In April 1994, the RO granted the veteran's 
claim for service connection for postoperative deviated nasal 
septum and assigned a rating of 10%.  In July 1999, the RO 
also granted the veteran's claim for service connection for 
sinusitis secondary to deviated nasal septum and assigned a 
rating of 30 percent.

The veteran's service medical records do not show complaints 
of or treatment for sleep apnea.  In February 1954, the 
veteran underwent a septectomy.  He was further treated for 
malunion of fracture of the nasal bone and underwent 
rhinoplasty in March 1954.  The veteran's separation 
examination, dated April 1956, notes slight septal deviation.

The veteran's post-service medical records include a VA 
hospital report dated August 1994, showing that the veteran 
was evaluated and diagnosed with sleep apnea.  He was treated 
for this condition by various private medical providers. 

In October 1997, the RO received a letter from Dr. Klings, a 
pulmonary fellow at the VA Medical Center in Boston.  Dr. 
Klings wrote that the veteran was being treated at the VAMC's 
pulmonary clinic for obstructive sleep apnea.  She stated, 
"He has a history of deviated septum which contributes to 
this."

In April 1999, the RO requested a medical opinion as to 
whether the veteran's sleep apnea was proximately due to, or 
the result of, his service-connected deviated nasal septum.  
In response, the RO received a June 1999 examination report 
from Dr. Sol Freedman.  Dr. Freedman opined that the 
veteran's sleep apnea and deviated nasal symptoms are two 
distinct conditions unrelated to one another.  He wrote, 
"The mechanism that causes sleep apnea does not relate to 
nasal or sinus symptoms."

In May 2001, the BVA remanded the claim for another 
examination to resolve the two opinions.  The RO was 
instructed to arrange for the veteran to be examined by a 
specialist in respiratory disorders.  The RO was asked to 
request an opinion as to whether the veteran had a nasal 
obstruction as a result of his deviated septum and whether 
the veteran's sleep apnea was at least as likely as not 
caused by his service-connected deviated nasal septum or 
sinusitis.  If the examiner determined there was no causal 
connection, he was asked to determine whether the veteran's 
sleep apnea was aggravated by either of his service-connected 
conditions.

Subsequently, the veteran underwent another VA examination in 
January 2004.  In February 2004, the RO determined that the 
examination was insufficient because the examiner failed to 
provide the requested opinions and asked the examiner to 
provide the requested opinion.  In March 2004, the examiner 
added an addendum concluding, "This patient does not suffer 
from any limiting pulmonary symptomatology.  He is adequately 
treated for his current issues."  There is no evidence that 
the examiner reviewed the medical evidence in the claims 
file.

Initially, it is noted that this claim has been pending since 
1996, a period of approximately 8 years.  There were 
conflicting opinions of record as to the etiology of the 
sleep apnea; thus, the Board remanded the case in 2001 to 
obtain an examination and an opinion in an attempt to resolve 
the conflict.  Approximately three years later, action was 
taken to provide the veteran with the requested examination, 
which when accomplished, was clearly inadequate because it 
failed to provide the opinions specifically requested.  The 
RO recognized the deficiency and again asked the examiner to 
render the requested opinion; however, while the addendum was 
equally deficient, the RO nevertheless accepted it and denied 
the benefit.  Given the length of time it has taken to 
adjudicate this veteran's claim, the Board is loathe to 
further delay the process and remand again for an adequate 
examination thereby forcing the veteran to wait even longer.  
Instead a decision will be made on the current evidence.

In this regard, there are two conflicting opinions as to 
whether there is an etiological relationship between the 
service connected disability and the sleep apnea.  There is 
no good reason for accepting one opinion over the other.  In 
other words, on the current record the evidence is in 
equipoise and under such circumstances the veteran must be 
given the benefit of the doubt.  Resolving reasonable doubt 
in the veteran's favor as to this matter, the Board holds 
that the requirements for a grant of service connection for 
sleep apnea secondary to deviated nasal septum have been met.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea secondary to deviated 
nasal septum is granted.  




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



